DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 presented in the Preliminary Amendment filed on 27 April 2020 are pending and subject to examination in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent method claim 11 (2nd step), the word “it” is recited.  To what previously recited structure is this word referring?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Giles (U.S. Patent Application Publication No. 2010/0126110), in view of Knecht (U.S. Patent No. 3,625,384).
Regarding independent claims 1 and 11, Giles describes a method for installing a flooring system comprising: 
securing a wall isolation board (40a) adjacent to a wall frame so that a bottom edge of the wall isolation board is adjacent to a subfloor (20; Fig. 1); 
securing a floor isolation board (40b) to the subfloor so that it abuts with a portion of the wall isolation board; and
pouring cementitious product (60) over the subfloor so that the poured cementitious product reaches a targeted height that does not exceed a top edge of the boards.
Giles does not appear to expressly describe installing a waterproof layer as claimed.  As evidenced by Knecht, it was old and well-known in the art to utilize a waterproofing layer (5) KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Giles as modified by Knecht results in the claimed invention.

Regarding claim 2, wherein securing the wall isolation boards to the wall frame includes using at least two dry wall screws for each wall isolation board (Giles ¶ [0015].

Regarding claims 3 and 13, further comprising applying a tape material at a transition between a sound control membrane (80A) and the boards (Giles ¶ [0021]).

Regarding claims 4 and 14, wherein the wall isolation boards/floor isolation boards comprise fire-rated cellulose fiberboard (Giles Abstract).

Regarding claims 5 and 15, wherein a thickness of the wall isolation boards/floor isolation boards is greater than or equal to about 0.5 inches and less than or equal to about 1 inch (Giles ¶ [0022]).

Regarding claims 6 and 16, wherein the cementitious product comprises gypsum concrete (Giles ¶¶ [0017], [0018]).

Regarding claims 7 and 17, wherein the targeted height is less than or equal to about 1.5 inches (Giles ¶ [0018]).

Regarding claims 8, 9, 18 and 19, the waterproofing layer of Knecht comprises the recited materials (col. 2, ll. 15-20).

Regarding claims 10 and 20, Knecht describes installing drywall (2) above the boards (Knecht Fig. 4).

Regarding claim 12, Giles describes installing an isolation strip (80) between the floor isolation board and the wall isolation board.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-20 of U.S. Patent No. 10,655,343, in view of Knecht (U.S. Patent No. 3,625,384).
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the rejected claims are present in the noted claims of the '343 patent, except for a waterproofing layer.  As evidenced by Knecht, it was old and well-known in the art to utilize a waterproofing layer (5) extending up and over the base board region of a flooring system to provide additional protection against water seepage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a waterproofing layer extending up and over the boards to provide additional protection against water seepage.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RODNEY MINTZ/Primary Examiner, Art Unit 3635